Citation Nr: 1736802	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-20 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

2.  Entitlement to service connection for asbestosis with pleural plaques as due to asbestos exposure.

3.  Entitlement to service connection for sleep apnea as secondary to asbestosis with pleural plaques.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in December 2010, August 2013, and May 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although in his June 2014 substantive appeal the Veteran requested a Board hearing, in a July 2017 written statement, he withdrew that request.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issues of entitlement to service connection for sleep apnea, entitlement to a rating in excess of 10 percent for residuals of a fracture of the right thumb, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed October 2011 Board decision denied service connection for a neck disability. 

2.  Evidence received since the October 2011 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck disability.

3.  In giving the Veteran the benefit of the doubt, the probative, competent evidence demonstrates that the Veteran has asbestosis/pleural plaques related to his active duty service.


CONCLUSIONS OF LAW

1.  The October 2011 Board decision, which denied the claim for service connection for a neck disability, is final.  38 U.S.C. § 4004 (b) (2011); 38 C.F.R. § 19.104 (2011); currently 38 U.S.C. §§ 7103 (a), 7104(a) (2016); 38 C.F.R. §§ 20.110 (2016). 

2.  The evidence received subsequent to the October 2011 Board decision denying service connection for a neck disability is not new and material and the claim of entitlement to service connection for a neck disability is not reopened.  38 U.S.C. §§ 5108, 7105(c) (2016); 38 C.F.R. §§ 3.156, 20.302, 20.1104 (2016).

3.  The criteria for entitlement to service connection for asbestosis/pleural plaques have been met.  38 U.S.C. § 1131 (2016); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of entitlement to service connection for a neck disability was most recently denied by the Board in October 2011.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's October 2011 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).

The claim for service connection for a neck disability was denied on the basis that a neck disability was not present in service, within one year of service, and the preponderance of the evidence did not relate the current neck disability to service. 

The subsequently received evidence includes the Veteran's May 2014 statement that his June 2011 VA examination was inadequate, to include because of the VA examiner's opinion that the neck disability was in part due to an age related process (as the Veteran was only 37 years old at the time of the examination), as well as a copy of a page of a medical dictionary describing arthritis, and a medical journal article regarding degenerative intervertebral discs.  Additionally, the Veteran submitted a September 2013 letter from a private physician, Dr. Blake, which states that it is plausible based upon the Veteran's reported history that the Veteran had an injury which contributes to his neck pain.  However, that evidence is cumulative of the evidence of record at the time of the October 2011 Board decision, as there were several private physicians who provided positive nexus opinions at that time as well (and the September 2013 letter, like those letters, based the opinion on a reported history from the Veteran).  Moreover, nothing in the newly received evidence shows the presence of a cervical spine disability during service or within one year of the Veteran's discharge from service.  Further, the medical dictionary/journal article evidence on arthritis/degenerative intervertebral discs does not pertain to the Veteran's particular situation.  Finally, the Veteran's argument about the VA examination being inadequate on the basis that he was only 37 years old is also not new and material evidence, especially given the fact that the examination report actually cites to statistics involving herniated discs, spondylosis, and spondylolisthesis in adults beginning at age 35.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In this case, however, the newly submitted evidence is duplicative of evidence already of record at the time of the prior denial, or it fails to suggest a reasonable possibility of substantiating the neck disability claim.  In this regard, the newly added evidence does not include any nexus evidence/medical statement evidence that was not already of record at the time of the last final prior denial, or it does not pertain to the particular facts of the Veteran's situation, and finally, it does not show the presence of a neck disability during service or within one year of discharge from service. 

Based on the above, the evidence added to the record cannot be considered new and material evidence, as it in no way raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.  As such, new and material evidence has not been received regarding this claim to reopen, and reopening of the claim of entitlement to service connection for a neck disability is not in order.

Service Connection

The Veteran is seeking service connection for asbestosis/pleural plaques, which he asserts he developed as a result of in-service exposure to asbestos. 

With respect to a current disability, the record reflects multiple diagnoses of pleural plaques, indicated to be associated with asbestos exposure, and asbestosis.  

With respect to an in-service injury, the record demonstrates that the Veteran's exposure to asbestos during active duty service has been confirmed by documentation (from OSHA and a mesothelioma website) submitted by the Veteran showing the presence of asbestos at White Sands Missile Range in New Mexico and the service personnel records showing that the Veteran was transferred there in May 1959.  While the August 2015 VA examiner noted that the Veteran was exposed to asbestos after service working as a welder, there is no evidence that this is so, other than the VA examiner's blanket statement of such.  The Veteran has clearly indicated (in the June 2017 Veteran's Brief) that he was not exposed to asbestos during his post-service employment as a welder because he did not work on any objects that contained asbestos.  Nothing in the record contradicts the Veteran's assertions and there is no reason to doubt his credibility in this regard.  Further, there is no indication of any pre-service asbestos exposure. 

Finally, with respect to a nexus between the Veteran's current disability and the in-service injury, an August 2015 VA examiner provided a negative opinion despite the multiple private treatment records diagnosing pleural plaques/asbestosis and noting the relationship to the Veteran's asbestos exposure.  Essentially, the VA examiner glossed over the many diagnoses of asbestos related disease found in the private medical records.  Importantly, there are four positive nexus opinions from private physicians, Dr. Diaz, Dr. Krishnan, Dr. Farley, and Dr. Blake.  Notably, Dr. Diaz indicated that the Veteran had restrictive pulmonary disease due to asbestosis due to a history of asbestos exposure.  In October 2009 Dr. Krishnan stated that the Veteran's pleural plaques found on CT scan were likely related to previous asbestos exposure.  An April 2011 letter from Dr. Blake states that the calcified and non-calcified pleural plaques, bilaterally, suggest asbestos exposure.  Dr. Blake went on to state that literature explains that asbestos was used in equipment and living quarters in the Army at the time of the Veteran's service.  As such, there is strong persuasion that he was so exposed.  In a December 2014 letter, Dr. Farley indicated that the pleural plaques found on CT scan, many of which were calcified, are consistent with asbestos exposure.   

Accordingly, as the evidence is at least in equipoise with respect to whether the Veteran was exposed to asbestos during service, and he has current diagnoses of asbestosis and pleural plaques, which are caused by asbestos exposure, the Board finds that service connection is warranted. 



ORDER

New and material evidence having not been submitted, the claim of entitlement to service connection for a neck disability is not reopened; the claim is denied.

Entitlement to service connection for pleural plaques/asbestosis is granted.


REMAND

With respect to the Veteran's claim of entitlement to an increased rating for residuals of right thumb fracture, VA provided the Veteran with a VA examination in July 2013.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.  

The Veteran contends that his sleep apnea is secondary to his service-connected asbestosis/pleural plaques.  As there is no medical opinion of record which speaks to this claim, and in the June 2017 Veteran's Brief, the Veteran, through his representative, requested a remand for such an opinion, the Board finds that a remand is warranted.

The Veteran does not currently meet the schedular criteria for a TDIU.  However, the issue of entitlement to an increased rating in excess of 10 percent for residuals of a right thumb fracture is being remanded (and service connection for asbestosis was granted herein so a compensable rating could be assigned by the RO), and as such, the potential for an increased disability rating to be assigned for the right thumb disability and a compensable rating to be assigned for asbestosis on remand could change that.  Therefore, the TDIU issue is inextricably intertwined with the issue of entitlement to a rating in excess of 10 percent for residuals of a right thumb fracture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the adjudication of the TDIU issue must be deferred pending the development requested on remand of this increased rating issue on appeal. 

Moreover, the Board notes that a TDIU can also potentially be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b) (2016).  If, in the course of adjudicating the TDIU issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16 (a) (2016), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16 (b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16 (a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16 (b) (2016).

As the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities as a whole cause him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea.  The claims file, to include a copy of this remand, must be made available to, and reviewed by, the VA examiner.  All indicated tests and studies should be conducted.

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or related to service, to include the conceded asbestos exposure.

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected asbestosis/pleural plaques.

A complete rationale should be provided for all stated opinions.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a right thumb fracture.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for both thumbs.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16 (a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


